Citation Nr: 1636489	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
 in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease with patellofemoral syndrome.

2.  Entitlement to a rating in excess of 10 percent for cervical muscle sprain.

3.  Entitlement to a rating in excess of 10 percent for chronic lower back sprain with degenerative joint disease at L5-S1.

4.  Entitlement to an initial, compensable rating  prior to May 4, 2012, and in excess of 10 percent from that date, for right shoulder strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2009 to October 2010.  He was awarded the Combat Infantryman Badge and Combat Medical Badge.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, granted service connection and assigned a 10 percent rating for right knee degenerative joint disease with patellofemoral syndrome; granted service connection and assigned a 10 percent rating for cervical muscle sprain; granted service connection and assigned a 10 percent rating for chronic lower back sprain with degenerative joint disease at L5-S1; and granted service connection and assigned a zero percent (noncompensable) rating for right shoulder strain.  Each award was made effective October 8, 2010.  In August 2011, the Veteran filed a notice of disagreement (NOD) with the assigned ratings,  In September 2013, the RO issued a statement of the case (SOC), and on that same day, issued a Decision Review Officer decision assigning a 10 percent rating for right shoulder strain, effective May 4, 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013. 

As each claim on appeal involves a request for a higher initial rating following the awards of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).   Moreover, although the RO awarded a higher rating for the Veteran's right shoulder strain from May 4,  2012, as higher ratings are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, a claim for a higher ratings for right shoulder strain (now characterized to reflect the staged ratings assigned) remains om appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2016, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the Las Vegas satellite office of the Reno RO; a transcript of that hearing is of record.  

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ)  VA will notify the Veteran when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further AOJ action on these claims is warranted.

During the May 2016 Board hearing, the Veteran testified that the April 2011 VA examination for evaluation of all disabilities was inadequate, in that the range of motion testing went beyond his pain threshold, which was not reflected in the results.  He also testified as to a worsening in severity of symptoms associated with each disability under consideration.

In light of the above, the Board finds further examination of the Veteran to obtain the clinical findings needed is assess the current severity of each disability under consideration is warranted.   See Snuffer v. Goober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Such examinations will also afford the examiner the opportunity to conduct a comprehensive review and provide a retrospective opinion as to the severity of each disability since the October 10, 2008 effective date of the award of service connection.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  Obtaining such information will be helpful in determining, for each disability, whether the criteria for any higher rating(s) are met at any point(s) pertinent to each claim.

Hence, the AOJ should arrange for the Veteran to undergo VA spine, right knee, and right shoulder examinations by an appropriate medical professional.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s) for higher rating(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.  

The most recent VA records are dated December 10, 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Hence, the AOJ should all outstanding records of relevant VA evaluation and/or treatment of the Veteran dated since December 10, 2015, following  the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include pertaining to private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the  AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.  The AOJ adjudication of each claim should include consideration of whether any, or any further , staged rating of the disability is warranted..

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 10, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine, knee, and shoulder examinations by an appropriate medical professional.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the   designated individual, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the thoracolumbar spine, cervical spine, right knee, and right shoulder (expressed in degrees).  For each, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

As regards the lumbar spine and cervical spine, for each,  the examiner should clearly indicate whether the Veteran has any neurological manifestation(s).  If so, for each identified manifestation, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Also for each, the examiner should indicate whether the Veteran has any ankylosis of the lumbar or cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Further, based on examination results and review of the record, for each disability, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the October 8, 2010; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of each disability, pursuant to Fenderson (cited above), is appropriate.

8.  If the benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

